Name: Commission Regulation (EEC) No 3750/85 of 30 December 1985 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/40 31 . 12. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3750/85 of 30 December 1985 fixing the aid for cotton cotton seed defined in Article 1 of Commission Regula ­ tion (EEC) No 2183/81 of 30 July 1981 laying down rules implementing the system of aid for cotton (4), as last amended by Regulation (EEC) No 2428/85 (*), minus the cost of ginning ; Whereas the above values are established on the basis of the prices determined in accordance with Articles 2 and 3 of Commission Regulation (EEC) No 2183/81 ; whereas the world market price is determined on the basis of the most favourable offers and quotations recorded, excluding offers and quotations which cannot be regarded as repre ­ sentative of the real market trend ; whereas, with regard to cotton seed, account must be taken of the offers and quotations recorded on the principal markets in Greece ; Whereas the necessary adjustments must be made in cases where the offers and quotations recorded do not satisfy the requirements indicated above ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1 976/85 (2), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 of Regulation (EEC) No 2169/81 , aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the aid is equal to the difference between these two prices ; Whereas the guide price for the 1985/86 marketing year was fixed by Council Regulation (EEC) No 1500/85 of 23 May 1985 (3) ; Whereas the world market price for unginned cotton is determined periodically on the basis of the world market prices recorded for ginned cotton and cotton seed, taking into account the estimated yield of the Community harvest in cotton seed and in ginned cotton and also the net cost of ginning ; Whereas the world market price for ginned cotton and cotton seed is determined in accordance with Article 4 of Regulation (EEC) No 2169/81 ; Whereas, if the world market price for unginned cotton cannot be determined as described above , this price shall be established on the basis of the most recent price deter ­ mined ; Whereas the world market price for unginned cotton is equal to the sum of the values for ginned cotton and Whereas, under Article 4 (4) of Regulation (EEC) No 2169/81 , if there are no suitable offers or quotations for determining the world market price for cotton seed, this price is to be established on the basis of the value of the products obtained from the processing of those seeds, less the cost of crushing ; whereas this value is determined in accordance with Article 4 of Regulation (EEC) No 2183/81 ; Whereas , if the subsidy system is to operate normally, subsidies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (6),  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 186, 19 . 7 . 1985, p. 1 . 0 OJ No L 151 , 10 . 6 . 1985, p. 25 . (4) OJ No L 211 , 31 . 7 . 1981 , p . 35 . 0 OJ No L 230 , 29 . 8 . 1985, p . 12. 6 OJ No L 164, 24 . 6 . 1985, p . 1 . 31 . 12. 85 Official Journal of the European Communities No L 356/41 Whereas the aid must be fixed once a month , and in such a way that it can be applied from the first day of the month following the date of fixing ; whereas it may be altered between fixings ; HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 66,740 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 January 1986 . Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the aid for cotton should be as set out in this Regulation, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1985 . For the Commission Frans ANDRIESSEN Vice-President